721 S.E.2d 230 (2012)
Ovarias Verdad CRIEGO-EL, Plaintiff (In Propria Persona)
v.
NORTH CAROLINA COURT OF APPEALS, Chief Judge and Judge Associates.
No. 50P12.
Supreme Court of North Carolina.
February 10, 2012.
Ovarias Verdad Criego-EL, for Criego, Ovarias Verdad.
*231 Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
Ben David, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Plaintiff on the 8th of February 2012 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, New Hanover County:
"Denied by order of the Court in conference, this the 10th of February 2012."